        Case 1:18-cv-03447-JPB Document 60 Filed 08/12/20 Page 1 of 3




                      THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ALLY KIM,                   :
                            :                  Civil Action File No.
    Plaintiff,              :
                            :                  1:18-cv-03447-JPB
vs.                         :
                            :
KASHU, LLC d/b/a NORI NORI, :
and KIE SAN LEE,            :
                            :
  Defendants.               :


                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties stipulate to the

dismissal with prejudice of the above styled case. Except as otherwise agreed, each

party shall bear its own attorneys’ fees and costs.

      Jointly submitted,

DELONG CALDWELL BRIDGERS                       HOWARD R. EVANS &
FITZPATRICK & BENJAMIN, LLC                    ASSOCIATES

s/ Kevin D. Fitzpatrick, Jr.                   s/ Howard R. Evans
Kevin D. Fitzpatrick, Jr.                      Howard R. Evans
Georgia Bar No. 262375                         Georgia Bar No. 292865

s/ Matthew W. Herrington                       The Waterford, Suite 216
Matthew W. Herrington                          4488 North Shallowford Road
Georgia Bar No. 275411                         Atlanta, GA 30338
                                               (770) 377-9521 Telephone


                                         -1-
        Case 1:18-cv-03447-JPB Document 60 Filed 08/12/20 Page 2 of 3




2650 Centennial Tower                     attorney4hrlaw@gmail.com
101 Marietta Street
Atlanta, GA 30303                         ISENBERG & HEWITT, P.C.
(404) 979-3150 Telephone
(404) 979-3170 Facsimile                  s/ Ryan Lance Isenberg
kevin.fitzpatrick@dcbflegal.com           Ryan Lance Isenberg
matthew.herrington@dcbflegal.com          Georgia Bar No. 384899

                                          6600 Peachtree Dunwoody Road
                                          600 Embassy Row, Suite 150
                                          Atlanta, GA 30328
                                          (770) 351-4400 Telephone
                                          ryan@isenberg-hewitt.com

Counsel for Plaintiff                     Counsel for Defendants




                                    -2-
        Case 1:18-cv-03447-JPB Document 60 Filed 08/12/20 Page 3 of 3




                     THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ALLY KIM,                   :
                            :                Civil Action File No.
    Plaintiff,              :
                            :                1:18-cv-03447-JPB
vs.                         :
                            :
KASHU, LLC d/b/a NORI NORI, :
and KIE SAN LEE,            :
                            :
  Defendants.               :



                        CERTIFICATE OF SERVICE

      I certify that on August 12, 2020, I electronically filed a true and correct

copy of the parties’ JOINT STIPULATION OF DISMISSAL WITH

PREJUDICE with the Clerk of Court using the CM/EMF system which will

automatically send email notification of such filing, constituting service to all

counsel of record.


                                             s/ Kevin D. Fitzpatrick, Jr.
                                             Kevin D. Fitzpatrick, Jr.
                                             Georgia Bar No. 262375




                                       -3-
